Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Doris N. Anderson appeals the district court’s order affirming the clerk’s taxation of costs and awarding costs to the Defendant. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Anderson v. Duke Energy Corp., No. 3:06-cv-00399-MR-DCK, 2010 WL 2509904 (W.D.N.C. June 22, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.